 

FILED
December 9, 2019

UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

UNITED STATES OF AMERICA,

Plaintiff,
Vv.

SYLVIA CLARA SIMONSEN ,

Defendant.

EASTERN DISTRICT OF CALIFORNIA

EASTERN DISTRICT OF
CA

EP. K

 

 

 

Case No. 3:19MJ00007-DMC

)
)
)
) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
)
)
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release SYLVIA CLARA SIMONSEN_, Case No.

3:19MJ00007-DMC_, Charge _18USC 1201 _, from custody subject to the conditions contained

in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

v

Bail Posted in the Sum of $__

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on_Decmber 9,2019 at 2:00 pm

Copy 2 - Court

By /s/ Allison Claire

Allison Claire
United States Magistrate Judge

 
